Hooley, J.
Motion to dismiss complaint upon the ground that it does not state facts sufficient to constitute a cause of action. The action is brought to restrain the city, the President Justice of the Municipal Court and other city authorities from removing the situs of the Eighth District Municipal Court of the Borough of Brooklyn from a location within the limits of the district to a location at Forty-second street and Fourth avenue, within the borough but outside the district. In March, 1941, the President Justice aforesaid made the order of removal: This was done pursuant to subdivision 3 of section 7 of the Municipal Court Code *99(as amd. by Laws of 1940, chap. 513). This act was a valid exercise of legislative authority and violated no section of the Constitution. However, if there be any conflict of statutes, chapter 513 of the Laws of 1940 supersedes the provisions of the Civil Practice Act. The Civil Practice Act is a general law. The Municipal Court Code is a special act. A special or local law governs where it conflicts with a general law. (McKinney’s Consolidated Laws, Book 1, § 176, and cases cited.)
The motion is granted.